Citation Nr: 9905877	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 12, 1996, 
for a total disability rating based on individual 
unemployability due to a service-connected disability.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from October 1962 to February 
1966, and from April 1975 to January 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  The Board remanded the case for additional 
development in June 1997.  The case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's claim for assignment of a total disability 
rating based on individual unemployability due to a service-
connected disability was received on February 12, 1996.

2.  It is not factually ascertainable that there was an 
increase in the disability which occurred within one year 
period prior to receipt of the claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
February 12, 1996, for assignment of a total disability 
rating based on individual unemployability due to a service-
connected disability are not met.  38 C.F.R. § 3.400 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an increased rating shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if claim is received within one year from such date.  
See 38 C.F.R. § 3.400(o) (1998).

The veteran contends that an effective date earlier than 
February 12, 1996, is warranted for assignment of a total 
disability rating because he was unemployable for at least 
one year prior to his application for a total disability 
rating.  The veteran has alleged that an earlier effective 
date may be assigned based on certain VA medical treatment 
records.  In particular, the veteran points to a VA hospital 
discharge summary dated in January 1991 and a VA physical 
therapy initial evaluation record dated in January 1992.  The 
veteran's representative contends that these records raised 
an informal claim for unemployability benefits.  The Board 
notes, however, that these records were previously considered 
by the RO in a rating decision of May 1992 which denied 
entitlement to an increased rating for the veteran's service-
connected low back disorder.  The veteran was advised of that 
decision by letter in May 1992, but did not file an appeal 
and the decision became final.  

Furthermore, those records from 1991 and 1992 do not 
demonstrate that the veteran was unemployable at that time 
due to service-connected disabilities.  The November 1991 VA 
hospital discharge summary shows treatment in the Alcohol and 
Drug Treatment Unit.  Although the veteran received some 
treatment for his back disorder during that hospitalization, 
review of the summary makes it clear that the back disorder 
was not the primary reason for the hospitalization.  
Similarly, the physical therapy evaluation report of January 
1992 pertains primarily to a nonservice-connected cervical 
spine disorder rather than to the veteran's service-connected 
low back disability.  Thus, the Board finds that these 
records did not raise a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

The Board notes that the RO assigned an effective date of 
February 12, 1996, because that was the date that the RO 
received the Veteran's Application For Increased Compensation 
Based On Unemployability (VA Form 21-8940).  The Board 
further finds, however, that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred within 
the one year period prior to receipt of the claim.  In this 
regard, the Board notes that there is no significant medical 
evidence pertaining to the veteran's service-connected 
disabilities from within one year prior to the receipt of the 
claim for unemployability benefits on February 12, 1996.  

The veteran has asserted that an earlier effective date is 
justified based on the report of a disability evaluation 
examination conducted by the VA in March 1996 which shows 
that the veteran gave a history of having an increase in his 
pain especially in the last two years.  The Board notes, 
however, that even if this history is assumed to be accurate, 
it would still not provide a basis for an earlier effective 
date as it does not show that the disability had increased in 
severity during the year preceding the date of receipt of the 
claim for unemployability benefits.  Furthermore, an increase 
in pain would not necessarily demonstrate unemployability.  
Thus, the history contained in the March 1996 examination 
report does not provide any basis for assigning an earlier 
effective date.  Accordingly, the Board concludes that the 
criteria for an effective date earlier than February 12, 
1996, for a total disability rating based on individual 
unemployability are not met.



ORDER

An effective date earlier than February 12, 1996, for 
assignment of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

